COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Lindamood Demolition, Inc.

Appellate case number:    01-15-00981-CV

Trial court case number: 2013-76550

Trial court:              80th District Court of Harris County

        On November 24, 2015, relator, Lindamood Demolition, Inc., filed a petition for writ of
mandamus challenging the trial court’s November 17, 2015 “Order Compelling Forensic
Examination of Lindamood Demolition, Inc.’s Electronic Data.” In conjunction with its petition,
relator filed a motion requesting a temporary stay of the trial court’s order pending this Court’s
resolution of the petition.
      The Court requests that the real parties in interest file their responses, if any, to the
emergency stay motion by no later than 3pm, (Central) on Wednesday, November 25, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: November 24, 2015